oO & Ww bh

o Oo NN SW

11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

  

 

 

Gary Huss SBN 57370
aw Office of Gary Huss
5490 E. Liberty Ave.
resno, CA. 93727 FEB
(559) 832-9010
email: husslers1947@yahoo.com CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
Attorney for Defendant, TANYA TATE BY. SEBUTY ae

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

)  CaseNo. 1:19 CR 00104 DAD
UNITED STATES OF AMERICA __)
)
PLAINTIFF, )
) DEFENDANT TANYA TATE’S REQUEST
VS ) FOR WAIVER OF PERSONAL APPEARANCE
) | ANDORDER
)
TANYA TATE )
)
DEFENDANT _ )
)

 

The defendant, TANYA TATE, appeared in open court on January 27, 2020 for her
status conference hearing and requested that she be allowed to waive her presence for her next
status conference to be held on April 27, 2020 at 1 p.m. in the event her case is not going to be
resolved then with a plea agreement. She has been released pending a trial and is living in the
San Diego area where she cares regularly for her grand children. She would like to avoid the

burdensome financial expenses to travel that far in the event that the status conference then will

- not resolve in her case being resolved at that time. Request is therefore made herein that she be

be excused from a personal appearance on April 27, 2020 in the event her case is not to be

resolved that date.

Dated: February 4, 2020

 

 

 
 

2
3

4 Wawtw
5 SO ORDERED;

February F 2020

 

2
Magistrate McAuliffe () i!

 

 

 
